NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 1-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a method of making shaped abrasive particles, the method comprising: providing a slurry comprising non-colloidal solid particles and a liquid vehicle, wherein at least some of the non-colloidal solid particles comprise aluminum oxide powder, and wherein the non-colloidal solid particles comprise at least 30 percent by volume of the slurry;
forming at least a portion of the slurry into shaped bodies contacting a substrate, wherein the shaped bodies are formed substantially according to a predetermined shape;
at least partially drying the shaped bodies to provide shaped abrasive precursor particles;
separating at least a portion of the shaped abrasive precursor particles from the substrate; and
converting at least a portion of the shaped abrasive precursor particles into shaped abrasive particles, wherein the shaped abrasive particles comprise alpha alumina having an average crystal grain size of 1.1 to 2.1 microns and an apparent density that is at least 92 percent of the true density, and wherein the shaped abrasive particles contain 0.0008 to 0.001 percent of sodium oxide based on the total weight of the shaped abrasive particles.
Additionally, the prior art do not disclose or suggest shaped abrasive particles comprising alpha alumina, wherein the alpha alumina has an average crystal grain size of 1.1 to 2.1 microns, wherein the alpha alumina has an apparent density that is at least 92 percent of the true density, wherein the shaped abrasive particles conform to a nominal predetermined shape, and wherein the shaped abrasive particles contain 0.0008 to 0.001 percent of sodium oxide based on the total weight of the shaped abrasive particles.
Moreover, the prior art do not disclose or suggest an abrasive article comprising shaped abrasive particles retained in a binder, wherein the shaped abrasive particles comprising alpha alumina, wherein the alpha alumina has an average crystal grain size of from 1.1 to 2.1 microns, wherein the alpha alumina has an apparent density that is at least 92 percent of the true density, wherein the shaped abrasive particles conform to a nominal predetermined shape, and wherein the shaped abrasive particles contain 0.0008 to 0.001 percent of sodium oxide based on the total weight of the shaped abrasive particles.

Applicant’s amendment to independent claims 1, 15, and 16 to limit the crystal size of the alpha alumina to a size of 1.1-2.1 microns and the concentration of 0.0008-0.001 wt% of sodium oxide, based on the total weight of the shaped abrasive particles, has overcome the previous rejection over Conwell as the primary reference. Conwell teaches the shaped alpha alumina abrasive particles having a crystal size of less than 1 microns, which falls outside of the newly amended range of 1.1-2.1 microns. 
A review of Application no. 14/439,606 (i.e. U.S. Pat. No. 10,696,883) to which the current Application under examination is a CON of, has provided a few other references related to subject claimed in the current Application. However, none of those references is seen to read on or render the claims obvious. 
U.S. Patent Application Publication No. 2011/0083374 to Querel et al., as cited in the U.S. Pat. No. 10,696,883, discloses the use of abrasive particles of aluminum oxide in an abrasive article wherein the particles are bonded using a bond material. The abrasive particles comprise abrasive grains of microcrystalline alumina containing Na2O wherein a ratio in mol% of Na2O/(Na2O + K2O) is greater than about 0.5. However, the reference discloses an average crystal size of less than 1 microns (Querel, [0023]) which falls outside of the newly amended range of 1.1-2.1 microns. 
U.S. Patent Application Publication No. 6,228,134 to Erickson, as cited in the U.S. Pat. No. 10,696,883, discloses alumina abrasive grits having predetermined shapes containing oxide modifiers such as Na2O in an amount of 0.05-5 wt% (Erickson, col. 15, lines 14-31) which is much higher than the newly amended range of 0.0008-0.001 wt%. Erickson, also, does not disclose the crystal size for the alumina abrasive grits. 
U.S. Patent Application Publication No. 2007/0074456 to Orlhac et al., as cited in the U.S. Pat. No. 10,696,883, discloses abrasive articles comprising abrasive particles in a bond material, wherein the abrasive particles comprise alpha alumina and contain an oxide modifier such as Na2O, wherein the average crystal size is less than 2 microns, more preferably 1-2 microns (Orlhac, [0021]). However, Orlhac does not disclose the concentration or amount of sodium oxide. Orlhac, in their Examples, disclose the use of 13wt% of Na2O, K2O, and Li2O (Orlhac, [0079]); however, there is no disclosure for the concentration of sodium oxide alone, and there is nothing in the reference to suggest that said concentration can be modified to a very small amount of 0.0008-0.001 wt% as claimed. 
None of the references submitted in the two IDS filed on 04/21/2022 and 06/30/2022 render any of the independent claims obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731